Exhibit 10.1






FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made as of the 20th day of June, 2016, by and between IEC
ELECTRONICS CORP., a corporation formed under the laws of the State of Delaware
(“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”); and
WHEREAS, Borrower has requested and the Lender has agreed to make certain
amendments to the Credit Agreement, all on the terms and conditions herein set
forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
2.    AMENDMENTS. Effective as of the date of this Amendment:
(A)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “DRTL” to read in its entirety as follows:
“DRTL” means IEC Analysis & Testing Laboratory, LLC (f/k/a Dynamic Research and
Testing Laboratories, LLC), a New Mexico limited liability company.
(B)    Section 10.1(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(c)    Provide to the Lender on the 20th day of each month for the most
recently ended calendar month, monthly borrowing base reports (“Borrowing Base
Reports”) in substantially the form of Exhibit G attached hereto, accompanied by
an accounts receivable aging, accounts payable aging, monthly Inventory report
and such other supporting detail as may be required by the Lender in its sole
discretion to address all reporting deficiencies in any Borrowing Base Report.”
(C)    Subsection 10.1(g) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“(g)    Permit the Lender to perform, twice each calendar year, full field
audits of the Credit Parties’ accounts receivable and inventories with the
reasonable cost thereof to be paid by the Borrower. The next semi-annual field
audit is expected to take place on or before June 30, 2016.”
(D)    Section 10.15 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:





--------------------------------------------------------------------------------

Exhibit 10.1


“10.15    Maintenance of Cash Management System. Maintain a cash management
system satisfactory to the Lender, pursuant to which all collections of the
Credit Parties would be deposited into accounts maintained with the Lender or
with third-party institutions, governed by account control agreements to which
Lender, the applicable third-party institution and the applicable Credit
Party(ies) are parties (“blocked accounts”). Such cash management system would
permit the Lender to exercise full dominion over any and all blocked accounts,
whether maintained with the Lender or any other third-party institution, in the
event (i) that an Event of Default occurs and is continuing or (ii) Unused
Availability declines below $2,000,000 at any time (an event under clause (i) or
(ii), a “Dominion Trigger Event”). Upon the occurrence of a Dominion Trigger
Event, full dominion by the Lender over cash collections of the Credit Parties
shall commence and continue and remain in effect (x) if the Dominion Trigger
Event arises under clause (i) above, until all Events of Default have been cured
or waived, (y) if the Dominion Trigger Event arises under clause (ii) above,
until Unused Availability is equal to or greater than $2,000,000 for ninety (90)
consecutive days, in which case a Dominion Trigger Event shall no longer be
deemed to be continuing and (z) if Dominion Trigger Events occur under both
clauses (i) and (ii) above, then until both events set forth in clauses (x) and
(y) above have occurred.”
(E)    Section 12.5 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“12.5    Maximum Capital Expenditures. Not permit Capital Expenditures of the
Borrower, on a consolidated basis, to exceed $4,500,000 per year without the
Lender’s consent.”
3.    REPRESENTATIONS AND WARRANTIES. Borrower hereby makes the following
representations and warranties to the Lender as of the date hereof, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:
3.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
3.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
3.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
3.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.





--------------------------------------------------------------------------------

Exhibit 10.1


3.5    No Events of Default. No Default or Event of Default has occurred or is
continuing.
3.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
4.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
4.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.
4.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
4.3    Fees. Borrower shall have paid all reasonable fees and disbursements of
Lender’s counsel and all recording fees, search fees, charges and taxes in
connection with this Amendment and all transactions contemplated hereby or made
other arrangements with respect to such payment as are satisfactory to Lender.
4.4    Deliveries. Borrower shall have delivered to Lender, this Amendment and
such additional documents, consents, authorizations, insurance certificates,
governmental consents and other instruments and agreements as Lender or its
counsel may reasonably require and all documents, instruments and other legal
matters in connection with the Loan Documents shall be reasonably satisfactory
to Lender and its counsel.
4.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete on the date hereof, except those representations and warranties that by
their terms are made as of a specific date, which representations and warranties
Borrower hereby remakes as of such date.
4.6    No Event of Default. No Event of Default or Default shall have occurred
and be continuing on the date hereof.
4.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
4.8    No Material Adverse Change. As of the date of this Amendment, no Material
Adverse Effect shall have occurred with respect to the Borrower and its
Subsidiaries taken as a whole since April 1, 2016, including, without
limitation, the Credit Parties’ ability to meet the projections delivered by the
Borrower to the Bank prior to the date of this Amendment.





--------------------------------------------------------------------------------

Exhibit 10.1


4.9    No Litigation. As of the date of this Amendment, except as set forth on
Schedule 8.5 to the Credit Agreement, there shall not be any claim, action,
suit, investigation, litigation, or legal proceeding pending or threatened in
any court or before any arbitrator or governmental authority which relates to
the legality, validity or enforceability of the Credit Agreement (as amended by
this Amendment) or the transactions contemplated hereby or that, if adversely
determined, is not adequately covered by insurance or would have a Material
Adverse Effect on the Borrower or its Subsidiaries.
5.    MISCELLANEOUS.
5.1    Reaffirmation of Security Documents. Borrower hereby (a) acknowledges and
reaffirms the execution and delivery of the Security Documents, (b)
acknowledges, reaffirms and agrees that the security interests granted under the
Security Documents continue in full force and effect as security for all
indebtedness, obligations and liabilities under the Loan Documents, as may be
amended from time to time, and (c) remakes the representations and warranties
set forth in the Security Documents as of the date hereof, except those
representations and warranties that by their terms are made as of a specific
date, which representations and warranties Borrower hereby remakes as of such
date.
5.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
5.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
5.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
5.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.




[signature page follows]





--------------------------------------------------------------------------------

Exhibit 10.1




[First Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:    ____________________________________
Name: J. Theodore Smith
Title:    Administrative Vice President
IEC ELECTRONICS CORP.
By:    __________________________
Name: Michael T. Williams
Title:    Chief Financial Officer


 





